DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 13-15 and 20-25 are pending:
		Claims 13-15 and 20-25 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Morriss on 12/30/2021.
	Claim 13.(Currently amended) A distributor device for use with cyclone separator apparatus, the distributor device comprising, a main body having a distribution chamber therein, the main body including a back wall and a front wall which at least in part enclose the distribution chamber, the main body including a peripheral region between and surrounding the front and back walls to define a side wall, the device comprising a plurality of delivery outlets arranged in spaced apart relation in and around the side wall of the peripheral region, the front wall having an inner face and the back wall having an inner face, the device further including a feed inlet to the distribution chamber in the front wall having a main axis extending in a direction between the front and back walls; the inner face of the back wall including a main face section and a protrusion which extends from the main face section towards the inner face of the front wall, wherein the feed inlet comprises an inlet passage which includes an outer section which is cylindrical in cross section and an inner section which is flared outwardly in cross section from the outer section in inner section blends into the inner face of the front wall providing a continuous uninterrupted blended surface leading from the inlet passage to the delivery outlets to deliver fluid to a point at the peripheral region of the main body, wherein the inner face of the front wall and the inner face of the back wall are substantially parallel in a region of the main face section of the back wall.  
	Claim 24.(Currently amended) A cyclone separator apparatus comprising a support frame, a plurality of cyclone separators mounted to the support frame and radially disposed above a main axis of the support frame, a delivery line for delivering material to a distributor device or manifold that includes: a main body having a distribution chamber therein, the main body including a back wall and a front wall which at least in part enclose the distribution chamber, the main body including a peripheral region between the front and back walls defining a peripheral side wall, the device comprising a plurality of delivery outlets arranged in spaced apart relation around the peripheral side wall the back wall having an inner face, the device further including a feed inlet to the distribution chamber in the front wall having a main axis extending in a direction between the front and back walls; the inner face of the back wall including a main face section and a protrusion which extends from the main face section towards the inner face of the front wall, wherein each cyclone separator being operatively connected to the distributor device or manifold, wherein the feed inlet comprises an inlet passage which includes an outer section which is cylindrical in cross section and a flared inner section comprising a trumpet shape and which is flared outwardly in cross section from the outer section in the direction of the front wall, wherein the flared inner section is curved, wherein the flared inner section blends into the inner face of the front wall providing a continuous uninterrupted blended surface leading from the inlet passage to the delivery outlets, and wherein the inner face of the front wall and the inner face of the back wall are substantially parallel in a region of the main face section of the back wall.  
inner section blends into the front wall inner face providing a continuous uninterrupted blended surface leading from the inlet passage to the delivery outlets, wherein the front wall inner face and the back wall inner face are substantially parallel in a region of the main face section of the back wall inner face.   
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Tandon (USPN 9,016,480), Hong (US 2007/0144116) and Bobo (USPN 3,893,922). 
	The combination of Tandon and Hong does not teach a plurality of delivery of outlets arranged around the side wall of the peripheral region to deliver fluid to a point at the peripheral region of the main body.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778